OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by the Appellate Division, First Judicial Department, on April 14, 1930.
The special referee sustained a charge that respondent was guilty of failing to cooperate with the Grievance Committee in its legitimate investigation of complaints of professional misconduct made against him by failing to answer the inquiries of the Committee and failing to comply with a subpoena duces tecum so ordered by this court. Another charge of misconduct was not sustained by the referee.
The petitioner moves to confirm so much of the report of the special referee as sustained the charge that respondent refused to cooperate and to disaffirm so much of the report as failed to sustain the other charge of misconduct.
*310After reviewing all of the evidence, we are in full agreement with the report of the special referee. The respondent is guilty of failing to cooperate with the petitioner Grievance Committee. That branch of petitioner’s motion which sought to confirm in part the special referee’s report is granted, and the motion is otherwise denied.
In determining an appropriate measure of discipline to be imposed, we note that the respondent previously received two letters of admonition from the petitioner for his failure to cooperate. However, we also recognize that respondent is now 77 years of age and that, aside from the above-mentioned misconduct, he has had an unblemished record for more than 40 years. Were it not for these mitigating factors the sanctions imposed would be more severe. Any failure to cooperate with the Grievance Committee is to be condemned.
„Accordingly, under all the circumstances herein, the respondent should be, and hereby is, censured for his misconduct.
Mollen, P. J., Lazer, Gibbons, Thompson and Bracken, JJ., concur.